DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/5/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
As newly added, claim 25 depends on claim 1 and recites “the metal layer and the electrode lead are different structures, the metal layer is a plane structure”, while claim 1 recites “a metal layer on the triangular prism structure, the metal layer is between the triangular structure and the electrode lead” in lines 19-21. Applicant does not disclose a metal layer on a triangular prism being different structure from the electrode lead and disposed between the triangular prism structure and the electrode lead to be a plane structure. The description of the metal layer being a plane structure is nowhere to be found in the originally filed disclosure. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
Claims 1, 11-13, 17-18, 20, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Weidman et al. (US 2009/0142880) in view of Rubin et al. (US 2005/0241692) and Hong et al. (US 2012/0103385), and further in view of Gaddy et al. (US Patent 5,011,544).
Regarding claim 1, Weidman et al. discloses a solar cell comprising:
a silicon substrate (310, fig. 4D, [0037]) defining a first surface (or bottom surface) and a second surface (or top surface) opposite to the first surface (see fig. 4D);
a back electrode (306, fig. 4D, [0038]) located on the first surface (or bottom surface) of the silicon substrate (310, see fig. 4D);
a doped silicon layer (302/102, figs. 4 or 4D, [0037]) located on the second surface (or top surface) of the silicon substrate (see fig. 4D); and
an upper electrode located on the doped silicon layer and comprising a plurality of three-dimensional nanostructures (304/305, 331 and bus structure 330, fig. 4D) extending along a first direction (see the direction of bus structure 309B in fig. 3B);
wherein the three dimensional nanostructures (304/305, 331, and bus structure) comprises:
a first rectangular structure (304 or 304 and the optional conductive layer 305) located on the doped silicon layer (302/102, fig. 4D, [0053]), 
a second structure (e.g. solder 331, [0054]) located on the first rectangular structure (304 or 304/305, see fig. 4D and [0054]), and
a bus structure (or bus wire 330) located on the second rectangular (e.g. solder 331),
wherein a first width , or the largest width and also the diameter of circular bus structure, of the bus structure (330) is greater than a third width of a top surface of the first rectangular structure (304 or 304 and the optional conductive layer 305),
wherein the materials for the first rectangular structure (304/305) and the bus structure (330) are metal ([0052-0054]).
Weidman et al. does not disclose the second structure (or solder 331) having a rectangular shape and the bus structure (or bus wire 330) having a triangular prism shape, e.g. triangular cross section, nor does it teaches the first width (or the largest width) of the bus structure (or bus wiring 330) is equal to a second width of a top surface of the second structure (or the solder 331).
Rubin et al. teaches a wire (1) having a triangular prism shape, wherein the wire (1) is attached by a solder material (2) having a rectangular shape (see fig. 1), such that the first width of the bottom surface of the triangular prism shaped wire (1, or the largest width) is equal to a second width of the top surface of the rectangular shaped solder (2, see fig. 1, [0064] and [0081])
It would have been obvious to one skilled in the art at the time of the invention was made to modify the second structure (e.g. solder 331) and the bus structure (or bus wire 330) of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In such modification, the triangular prism shape wire corresponds to the instant triangular prism structure and the rectangular shaped solder corresponds to the instant second rectangular structure. 
In addition, it would have been obvious to one skilled in the art to have configured the first width of the triangular prism structure (or the largest width of the triangular prism shaped wire) is greater than the third width of the first rectangular structure (304 or 305, fig. 4D), because Weidman et al. explicitly teaches the largest width of the wire (330) is greater than the width of the first rectangular structure (304 or 305, see fig. 4D).
Weidman et al. teaches connecting the solar cell to other solar cells or to external devices ([0047]) and Rubin et al. teaches the triangular prism structure (or the wire) is completely coated with metal (or alloy/solder) or only partly coated on the side or sides facing the surface to be contacted ([0064]). Modified Weidman et al. does not teach including an electrode lead located on the upper electrode comprising the triangular prism structure (or the bus structure/bus wire 330) and a metal layer on the triangular prism structure of the upper electrode, wherein the metal layer is between the triangular prism structure and the electrode lead.

It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by including an electrode lead located on the upper electrode (or the bus structure) for connecting the solar cells together and a metal layer (or bottom solder layer 24) on the triangular prism structure (or the bus structure) of the upper electrode and between the electrode lead and the triangular prism structure (or the bus structure) for attaching the electrode lead to the bus structure as taught by Hong et al., because Weidman et al. teaches connecting the solar cell to other solar cells and external device and Rubin et al. teaches coating the triangular prism structure (or the wire) with metal (or solder).
Modified Weidman et al. does not teach arranging the electrode lead extending along a second direction that intersects with the first direction.
Gaddy et al. teaches arranging lead electrodes (or interconnects 73 or 74, col. 4 lines 62-64, fig. 7) extending along the second direction that intersects the first direction of the bus structure (72B) to provide the connection of solar cell in a row (or along the second direction, see fig. 7). Gaddy et al. also teach such arrangement would allow the manufacturer to be spared the expense of producing two types of cells and has greatly increased versatility interconnection (see paragraph bridging cols. 4 and 5).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by arranging the electrode lead (or In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It is noted that the term “nanostructures” is interpreted as structures have a dimension being expressed in nanometers, and not limited to less than 1000 nanometers, particularly in view of Applicant’s disclosure and claims (see previous claim 7 as Applicant explicitly claims the thickness, or the smallest dimension, of each component of the three-dimensional structures expressed in nanometers but the total thickness can be exceeding 1000 nanometers). As such, the three-dimensional structure of modified Weidman et al. is a three-dimensional nanostructures as a dimension such as thickness is fully capable of being expressed in nanometers.
Regarding claim 11, Weidman et al. discloses a solar cell comprising:
a silicon substrate (310, fig. 4D, [0037]) defining a first surface (or bottom surface) and a second surface (or top surface) opposite to the first surface (see fig. 4D);
a back electrode (306, fig. 4D, [0038]) located on the first surface (or bottom surface) of the silicon substrate (310, see fig. 4D);
a doped silicon layer (302/102, figs. 4 or 4D, [0037]) located on the second surface (or top surface) of the silicon substrate (see fig. 4D); and
an upper electrode located on the doped silicon layer and comprising a plurality of three-dimensional nanostructures (304/305 and bus wire 330, fig. 4D) extending along a first direction (see the direction of bus structure 309B in fig. 3B);
wherein the three dimensional nanostructures (304/305 and bus wire 330) consisting of:
a first rectangular structure (304 or 304 and the optional conductive layer 305) located on the doped silicon layer (302/102, fig. 4D, [0053]), 
a bus structure (or solder coated bus wire 330, [0054]) located on the first rectangular structure (304 or 304/305),
wherein a first width , or the largest width and also the diameter of circular bus structure, of the bus structure (e.g. wire 330) is greater than a second width of a top surface of the first rectangular structure (304 or 304 and the optional conductive layer 305),
wherein the first rectangular structure (304 or 304/305) comprises a first metal (e.g. pure nickel for layer 304, see [0043], or silver for layer 305, see [0046]) and the bus structure (e.g. solder coated wire 330) comprises a second metal (e.g. Sn/Pb or Sn/Ag solder coated copper, silver, gold and aluminum coated) which is different from the first metal (e.g. nickel and silver).
Weidman et al. does not disclose the bus structure (or solder coated bus wire 330) having a triangular prism shape.
Rubin et al. teaches a wire (1) having a triangular prism shape among other shapes (see fig. 1).
In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). In such modification, the triangular prism shape bus wire corresponds to the instant triangular prism structure. In addition, it would have been obvious to one skilled in the art to have configured the first width of the triangular prism structure (or the largest width of the triangular prism shaped wire) is greater than the second width of the first rectangular structure (304/ 305, fig. 4D), because Weidman et al. explicitly teaches the largest width of the wire (330) is greater than the width of the first rectangular structure (304/305, see fig. 4D).
Weidman et al. teaches connecting the solar cell to other solar cells or to external devices ([0047]) and Rubin et al. teaches the triangular prism structure (or the wire) is completely coated with metal (or alloy/solder) or only partly coated on the side or sides facing the surface to be contacted ([0064]). Modified Weidman et al. does not teach including an electrode lead located on the upper electrode comprising the triangular prism structure (or the bus structure/bus wire 330) and a metal layer on the triangular prism structure of the upper electrode, wherein the metal layer is between the triangular prism structure and the electrode lead.
Hong et al. teaches including an electrode lead (22 of interconnector 20, see fig. 3) for connecting solar cells together (see figs. 1-2) and a metal layer (or bottom solder layer 24) located on the bus structure (60/14, fig. 3), wherein the metal layer (or bottom solder layer 24) is 
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by including an electrode lead located on the upper electrode (or the bus structure) for connecting the solar cells together and a metal layer (or bottom solder layer 24) on the triangular prism structure (or the bus structure) of the upper electrode and between the electrode lead and the triangular prism structure (or the bus structure) for attaching the electrode lead to the bus structure as taught by Hong et al., because Weidman et al. teaches connecting the solar cell to other solar cells and external device and Rubin et al. teaches coating the triangular prism structure (or the wire) with metal (or solder).
Modified Weidman et al. does not teach arranging the electrode lead extending along a second direction that intersects with the first direction.
Gaddy et al. teaches arranging lead electrodes (or interconnects 73 or 74, col. 4 lines 62-64, fig. 7) extending along the second direction that intersects the first direction of the bus structure (72B) to provide the connection of solar cell in a row (or along the second direction, see fig. 7). Gaddy et al. also teach such arrangement would allow the manufacturer to be spared the expense of producing two types of cells and has greatly increased versatility interconnection (see paragraph bridging cols. 4 and 5).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman et al. by arranging the electrode lead (or interconnects) extending along the second direction that intersects the first direction (or the extending direction of the bus structure of the upper electrode) to connect the solar cells along the second direction, to greatly increase the versatility interconnection and to allow the In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
It is noted that the term “nanostructures” is interpreted as structures have a dimension being expressed in nanometers, and not limited to less than 1000 nanometers, particularly in view of Applicant’s disclosure and claims (see previous claim 7 as Applicant explicitly claims the thickness, or the smallest dimension, of each component of the three-dimensional structures expressed in nanometers but the total thickness can be exceeding 1000 nanometers). As such, the three-dimensional structure of modified Weidman et al. is a three-dimensional nanostructures as a dimension such as thickness is fully capable of being expressed in nanometers.
Regarding claim 12, modified Weidman et al. discloses a solar cell as claimed in claim 11, wherein the first metal is selected to be silver and the second metal is selected from the group consisting of gold, silver, copper, and aluminum (see claim 11 above).
Regarding claim 13, modified Weidman et al. discloses a solar cell as claimed in claim 11, wherein Weidman et al. teaches the plurality of three-dimensional nanostructures are strip raised structures (see 209B in fig. 3B and 304 or 305/331/330 in fig. 4D), and the plurality of three-dimensional nanostructures (e.g. structures having bus bars/wires such as 309B in fig. 3B) are arranged side by side and extend along a straight line (see fig. 3B).
Regarding claim 17, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein Weidman et al. teaches the material for the back electrode (114, fig. 1G) is metal ([0027]). Weidman et al. does not explicitly describes the material for the back electrode (306) in 
Regarding claim 18, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein Weidman et al. teaches the plurality of three-dimensional nanostructures are strip raised structures (see 209B in fig. 3B and 304 or 305/331/330 in fig. 4D), and the plurality of three-dimensional nanostructures (e.g. structures having bus bars/wires such as 309B in fig. 3B) are arranged side by side and extend along a straight line (see fig. 3B).
Regarding claim 20, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein Weidman et al. discloses the metal (e.g. for 305 and 330) is selected from the group consisting of gold, silver, copper, and aluminum (see [0046-0047]).
Regarding claim 23, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein Hong et al. teaches the electrode lead (22) is a conductive metal ([0061]).
Regarding claim 24, modified Weidman et al. solar cell as claimed in claim 1, wherein Hong et al. discloses the electrode lead (22) is integrated with an upper electrode (13/14 in fig. 3, or 13 in fig. 8).
Claims 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Weidman et al. (US 2009/0142880) as applied to claims 11 and 1 above, and further in view of Lindquist et al. (US 2010/0206380)
Regarding claims 14 and 19, modified Weidman et al. discloses a solar cell as in claims 11 and 1 above, wherein the three dimensional structures are electrode lines substantially parallel with each other (see 109B shown in fig. 3B of Weidman or 72B in fig. 7 of Gaddy et al.).

Lindquist et al. teaches a pattern electrode (14, figs. 2-3) having a distance (or period of slits) between two adjacent electrode lines of 415 nm ([0041-0042]) to generate and sustain plasmon waves channeled into the photoactive layer ([0042]) to increase power conversion efficiency ([0036-0039]). 415 nm is right within the claimed range of 40 nanometers to 450 nanometers.
It would have been obvious to one skilled in the art at the time the invention was made to modify the three dimensional nanostructures (or electrode lines) of modified Weidman et al. by having a distance between two adjacent three dimensional nanostructures of 415 nanometers to generate and sustain plasmon waves channeled into the semiconductor layers (or the silicon substrate and the doped layer) to increase power conversion efficiency as taught by Linquist et al.
Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over modified Weidman et al. (US 2009/0142880) as applied to claim 1 above, and further in view of Lochtefeld et al. (US 2012/0273043).
Regarding claim 21, modified Weidman et al. disclose a solar cell as in claim 1 above, wherein the second rectangular structure is a solder material for adhesion (see claim 1 above).
Modified Weidman does not explicitly disclose a material of the second rectangular structure is selected from the group consisting of chromium, thallium pentoxide, titanium dioxide, silicon, and silica.
Lochtefeld et al. teaches using a layer of chromium (Cr) to promote adhesion ([0068]).
.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over modified Weidman et al. (US 2009/0142880) as applied to claim 1 above, and further in view Dimitrakopoulos et al. (US 2012/0318342) and Matsumaru et al. (US 2016/0043245).
Regarding claim 22, modified Weidman et al. discloses a solar cell as in claim 1 above, wherein Weidman et al. discloses a first thickness of the first rectangular structure is 10-2000 angstroms (or 1-200 nanometers for the 304, [0043]) or 2000-50000 angstroms (or 200-5000 nanometers, [0046]).
Modified Weidman et al. does not explicitly teach the first thickness is in the exact range of 20 nanometers to 500 nanometers. 
However, it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of 20-500 nanometers of the range 1-200 nanometers or 200-500 nanometers of the range 200-5000 nanometers disclosed Weidman because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549
Modified Weidman et al. does not explicitly teach a second thickness of the second rectangular structure, or the solder material layer, is in a range of 5 nanometers to 100 nanometers, nor do they teach a third thickness of the triangular prism structure, or the bus wire, is in a range of 40 nanometers to 800 nanometers.

Matsumaru et al. teaches the metal bus bars/wires having a thickness of 10 nm to 20 microns (see table 1).
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman by selecting a thickness of the second rectangular structure (or the solder material layer) to be 90 nanometers as taught by Dimitrakopoulos et al. and a thickness of the triangular prism structure (or the bus bars/wires) to be 10 nanometers (nm) to 20 microns as taught by Matsumaru et al., because such modification would involve nothing more than an obvious matter of design choice to select the thickness, or a dimension/size, of the second rectangular structure (or the solder material layer) and the triangular prism structure (or the wire/bus) known in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate thickness/size based on the desired properties of the solar cell.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over modified Weidman et al. (US 2009/0142880) as applied to claim 1 above, and further in view Dimitrakopoulos et al. (US 2012/0318342).

Modified Weidman et al. does not explicitly teach the thickness of the metal layer, or the solder material layer, to be greater than 30 nanometers.
Dimitrakopoulos et al. teaches a thickness of a solder metal layer is between 20-2000 nanometers (see [0051] and claim 14), and more preferably around 90 nanometers ([0051]). Around 90 nanometers is right within the claimed range of greater than 30 nanometers.
It would have been obvious to one skilled in the art at the time of the invention was made to modify the solar cell of modified Weidman by selecting a thickness of the metal layer (or the solder material layer) to be 90 nanometers as taught by Dimitrakopoulos et al., because such modification would involve nothing more than an obvious matter of design choice to select the thickness, or a dimension/size, of the second rectangular structure (or the solder material layer) and the triangular prism structure (or the wire/bus) known in the art. Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), the Federal Circuit held that, where the only difference between the prior art and the claims was the recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior device, the claimed device was not patentably distinct from the prior device. The skilled artisan would have been able to select an appropriate thickness/size based on the desired properties of the solar cell.
Response to Arguments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments with respect to claim(s) 1, 11-14 and 17-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Weidman, Rubin and Gaddy does not teach a metal layer as claimed.
However, Applicant’s argument is moot in view of the new ground of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH-TRUC TRINH whose telephone number is (571)272-6594.  The examiner can normally be reached on 9:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 5712721307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


THANH-TRUC TRINH
Primary Examiner
Art Unit 1726



/THANH TRUC TRINH/Primary Examiner, Art Unit 1726